Exhibit 10.4

 

TREMOR VIDEO, INC.

1501 Broadway, Suite 801

New York, NY 10036

 

February 7, 2017

 

Lauren Wiener

By email

 

Dear Lauren:

 

This letter (the “Agreement”) confirms the agreement between you and Tremor
Video, Inc. (the “Company”) with respect to certain matters concerning your
continued employment with the Company, and hereby amends the terms of your offer
letter, dated September 25, 2015 (the “Offer Letter”).

 

Severance

 

The sections of the Offer Letter entitled “Severance Benefits”, “Definitions”
and “Section 409A” will be replaced in their entirety, as follows:

 

“Severance

 

If the Company terminates your employment for any reason other than for Cause
(as defined below), death or Disability (as defined below), or you resign from
your employment with the Company for Good Reason (as defined below) (each such
event, a “Qualified Separation”), subject to the terms of this Agreement
(including satisfaction of the Release Requirement) and your continued
compliance with your Confidentiality and Invention Assignment Agreement, and
provided such Qualified Separation constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then you will
be entitled to the following benefits: (i) severance payments at a rate equal to
your base salary, at the rate in effect at the time of your separation date, for
the Severance Period; (ii) a pro-rata portion of your annual bonus target for
the year in which your termination occurs plus any earned but unpaid bonus
amounts from prior periods; and (iii) the Company will pay to you an amount
equal to the monthly premium under COBRA for you and your eligible dependents
until the earliest of (x) the end of the final month of the Severance Period,
(y) the expiration of your continuation coverage under COBRA or (z) the date
when you become eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment.  In addition, if a Change
in Control (as defined below) is consummated and a Qualified Separation occurs
within the Change in Control Period, then 100% of the then-unvested portion of
any stock option or restricted stock award issued to you by the Company shall
vest as of the Release Effective Date.

 

The severance payments described above will be paid in accordance with the
Company’s standard payroll procedures, and, subject to your satisfaction of the
Release Requirement (as

 

--------------------------------------------------------------------------------


 

defined below), will commence on the  first payroll date that follows the
Release Effective Date, and once they commence will be retroactive to the date
of your Separation.  The pro-rata portion of your bonus will be paid within
seven business days following the Release Effective Date.  Notwithstanding the
foregoing, in the event that a Qualified Separation occurs following the
consummation of a Change in Control, the severance payments described in clause
(i) above will be paid as soon as practicable following the Release Effective
Date in a lump sum payment.

 

You will not be entitled to any of the benefits described above unless you
(i) have returned all Company property in your possession, including (without
limitation) copies of documents that belong to the Company and files stored on
your computer(s) that contain information belonging to the Company and (ii) have
satisfied the following release requirement (the “Release Requirement”): execute
and return to the Company a general release in the form attached hereto as
Exhibit A of all claims that you may have against the Company or persons
affiliated with the Company (the “Release”).  You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”), and permit the Release to become effective and
irrevocable in accordance with its terms (such effective date of the Release,
the “Release Effective Date”).  If you fail to return the release on or before
the Release Deadline, or if you revoke the release, then you will not be
entitled to the benefits described above.  You acknowledge and agree that if you
resign without Good Reason or if the Company terminates your employment for
Cause, you will not be eligible to receive any of the benefits described above.

 

It is intended that all of the severance payments payable under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
no so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A.  For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment.  Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month and one day period measured
from the date of your Separation from Service with the Company, (ii) the date of
your death or (iii) such earlier date as permitted under Section 409A without
the imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section shall be paid in a lump

 

2

--------------------------------------------------------------------------------


 

sum to you, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred.  If the Company determines that any severance benefits provided
under this Agreement constitutes “deferred compensation” under Section 409A, for
purposes of determining the schedule for payment of the severance benefits, the
effective date of the Release will not be deemed to have occurred any earlier
than the sixtieth (60th) date following the Separation From Service, regardless
of when the Release actually becomes effective.  In addition to the above, to
the extent required to comply with Section 409A and the applicable regulations
and guidance issued thereunder, if the applicable time period for you to execute
(and not revoke) the applicable Release spans two calendar years, payment of the
applicable severance benefits shall not commence until the beginning of the
second calendar year.

 

Definitions

 

For purposes of this Agreement, the following definitions will apply:

 

“Cause” shall mean: (i) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) your material breach of any agreement between
you and the Company that remains uncured for thirty (30) days following written
notice of such material breach; (iii) your material failure to comply with the
Company’s written policies or rules that remains uncured for thirty (30) days
following written notice of such material breach; (iv) except with respect to
driving violations, your conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State thereof; (v) your
gross negligence or willful misconduct; (vi) your continuing unwillingness to
perform assigned duties after receiving written notification of such failure
from the Board and a thirty (30) day opportunity to cure; or (vii) your failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation.  It is understood that a termination of your employment
resulting from your death or Disability shall not constitute termination for
“Cause.”

 

“Change in Control” shall mean (i) the merger or consolidation of the Company
(except any such merger or consolidation involving the Company in which the
shares of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares that represent, immediately following such merger or consolidation at
least a majority, by voting power, of the shares of the surviving or resulting
corporation), (ii) a sale of all or substantially all of the assets or a
material business division of the Company or (iii) a transaction or series of
related transactions in which a person, or a group of related persons, acquires
from stockholders of the Company shares representing more than fifty percent
(50%) of the outstanding voting power of the Company.

 

“Change in Control Period” means the time period beginning on the date that is
two (2) months prior to the Change in Control and ending on the date that is
twelve (12) months

 

3

--------------------------------------------------------------------------------


 

following the Change in Control.

 

“Disability” shall mean any physical incapacity or mental incompetence as a
result of which you are unable to perform the essential functions of your job
for an aggregate of 180 days, whether or not consecutive, during any calendar
year, and which cannot be reasonably accommodated by the Company without undue
hardship.

 

“Good Reason” means that you resign after one of the following conditions has
come into existence without your consent:  (i) a change in your reporting
directly to the Company’s CEO or a change in your position or title with the
Company that materially reduces your level of authority or responsibility;
provided, however, that a change in position or reporting structures solely by
virtue of a Change in Control shall not constitute “Good Reason” if you maintain
a substantially similar level of responsibility within the business unit that
previously operated as the independent company, (ii) a material reduction in
your base salary or bonus opportunity; (iii) receipt of notice that your
principal workplace will be relocated more than 30 miles that also increases
your commute by at least 30 miles; or (iv) the willful breach by the Company of
a material provision of this Agreement or any other agreement with you.  A
condition will not be considered “Good Reason” unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence, the Company fails to remedy the condition within 30 days after
receiving your written notice and you resign within 30 days thereafter.

 

“Severance Period” means (i) six months or (ii) if a Change in Control is
consummated and within the Change in Control Period a Qualified Separation
occurs, twelve months.”

 

Retention Bonus

 

Provided that you remain employed with the Company through June 30, 2017, or in
the event that you are terminated by the Company without Cause or a Change in
Control closes on or before such date (and you remain employed through the
closing of such Change in Control), you will be entitled to receive a one-time
bonus of $100,000.

 

Special Bonus

 

For 2017, you will be eligible for a special bonus up to $150,000, based on
achievement of strategic objectives determined by the Company’s board of
directors.

 

Treatment of Equity

 

In the event you accept employment with an acquirer in a Change in Control, or
upon termination of your employment with the Company for any reason, your
“Continuous Service” to the Company will cease for purposes of any stock option
or restricted stock unit awards granted to you by the Company.  If you accept
employment with an acquirer in a Change in Control transaction that involves the
sale of a division or a portion of the Company’s assets, any provisions with
respect to the accelerated vesting of Company equity awards upon termination of
employment following the occurrence of such transaction shall be converted to a
cash obligation

 

4

--------------------------------------------------------------------------------


 

as follows: (i) with respect to the unvested portion of any restricted stock
unit award, an amount equal to (x) the number of unvested restricted stock units
multiplied by (y) the closing price of the Company’s common stock on the date of
closing of the transaction and (ii) with respect to the unvested portion of any
stock option award, an amount equal to (x) the number of unvested stock options
multiplied by (y) the difference, if positive, between the closing price of the
Company’s common stock on the date of closing of the transaction and the
exercise price per option.   Any unvested stock options with an exercise price
at or above the closing price of the Company’s common stock on the date of
closing of the transaction will be cancelled without payment.

 

Miscellaneous

 

All payments under this Agreement will be made net of applicable withholding
taxes and other required deductions.

 

You agree that you will not disclose to others the terms of this Agreement,
except that you may disclose such information to your family members, attorney
or tax adviser if such individuals agree that they will not disclose to others
the terms of this Agreement.

 

The terms in this letter supersede any other agreements or promises made to you
by anyone, whether verbal or written, and comprise the final, complete and
exclusive agreement between you and the Company with regard to severance and the
other benefits described herein.  For the avoidance of doubt, the benefits
described herein with respect to the accelerated vesting of equity upon the
termination of your employment with the Company following a Change in Control,
shall supersede and replace the terms set forth in any stock option or
restricted stock unit award agreements that you have entered into with the
Company prior to the date hereof.    Except as modified herein, the terms of
your Offer Letter shall remain in full force and effect.  At all times in the
future, you will remain bound by your Confidential Information and Assignments
Agreement with the Company.  Nothing in this Agreement will prevent the Company
from terminating your employment for Cause.  The terms of this letter agreement
and the resolution of any disputes will be governed by New York law.

 

Successors

 

If you accept employment with an acquirer in a transaction that involves the
sale of a division or a portion of the Company’s assets, the Company may
transfer your employment, and assign this Agreement and all obligations
hereunder, to such acquirer.  Upon assumption of the Company’s obligations
hereunder by the acquirer (subject to the paragraph entitled “Treatment of
Equity”), you waive any rights to claim severance benefits from the Company.

 

5

--------------------------------------------------------------------------------


 

Thank you for you continued contributions to Tremor Video.

 

Very truly yours,

 

Tremor Video, Inc.

 

 

 

 

 

 

By:

/s/William Day

 

Name:

William C. Day

 

Title:

Chief Executive Officer

 

 

I have read and accept this letter:

 

 

/s/Lauren Wiener

 

Lauren Wiener

 

 

 

Dated: February 7, 2017

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

This letter (the “Release”) confirms the agreement between you and Tremor
Video, Inc. (the “Company”) regarding the termination of your employment with
the Company.

 

1.                                      Termination Date.  You and the Company
have agreed to enter into this Release in order resolve all matters, claims, and
disputes as set forth herein. Your employment with the Company terminated on
           (the “Termination Date”).

 

2.                                      Effective Date and Revocation.  You have
up to 21 days after you receive this Release to review it.  You are advised to
consult an attorney of your own choosing (at your own expense) before signing
this Release.  Furthermore, you have up to seven days after you sign this
Release to revoke it.  If you wish to revoke this Release after signing it, you
may do so by delivering a letter of revocation to the undersigned.  If you do
not revoke this Release, the eighth day after the date you sign it will be the
“Release Effective Date.”  Because of the seven-day revocation period, no part
of this Release will become effective or enforceable until the Release Effective
Date.

 

3.                                      Salary and Vacation Pay.  On or before
the next regularly scheduled pay day following the Termination Date, the Company
will pay you all of your salary earned and unpaid through the Termination Date. 
You acknowledge that, except as set forth in this Release and your employment
offer letter with the Company (the “Agreement”), you are not entitled to receive
any additional money from the Company following the Termination Date, and that
the only payments and benefits that you are entitled to receive from the Company
following the Termination Date are those specified in this Release and the
Agreement.

 

4.                                      Release of All Claims.  In consideration
for the Company’s agreements set forth in the Agreement, to the fullest extent
permitted by law, you waive, release and promise never to assert any claims or
causes of action, whether or not now known, against the Company, as co-employer,
or their respective predecessors, successors or past or present subsidiaries,
stockholders, directors, officers, employees, consultants, attorneys, agents,
assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to your employment with the Company or
the termination of that employment, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
emotional distress, defamation, invasion of privacy, fraud, breach of contract
or breach of the covenant of good faith and fair dealing and any claims of
discrimination or harassment based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the New York State Human Rights Law, the New York Executive
Law, the New York Civil Practice Law and Rules, the New York Judiciary Law, the
New York Labor Law, the New York Civil Rights Law, the New York Administrative
Code, the New York City Human Rights Law, the Massachusetts Fair Employment
Practices Law, and all other laws and regulations relating to employment. 
However, this release covers only those claims that arose prior to the execution
of this Release.  Execution of this Release does not bar any claim that arises
hereafter, including (without limitation) a claim for breach of this Release or
the obligations in the Agreement which survive termination of employment.  The
parties agree

 

--------------------------------------------------------------------------------


 

and understand that this Release does not apply to the Company’s obligations
under the Agreement.

 

5.                                      No Admission.  Nothing contained in this
Release will constitute or be treated as an admission by you or the Company of
liability, any wrongdoing or any violation of law.

 

6.                                      Other Agreements.  At all times in the
future, you will remain bound by your Confidential Information and Assignments
Agreement with the Company, a copy of which is attached as Exhibit A.  Any
provisions in the Agreement with respect to severance benefits or treatment of
equity post-termination of employment will continue in full force and effect. 
Except as expressly provided in this Release, this Release renders null and void
all prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Release.  This Release may be modified only in a written document signed by you
and a duly authorized officer of the Company.

 

7.                                      Communications.  You agree that you will
refrain from making statements, written or verbal, which disparage the goodwill
or reputation of the Company, its officers, board of directors and/or its
products, services or business practices.  Similarly, provided that you perform
your obligations under this Agreement, the Company will direct its executive
officers and board of directors who hold such positions as of the date of this
Agreement to refrain from making statements, written or verbal, that disparage
you or your business reputation.  Notwithstanding the foregoing, either party
may respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

8.                                      Confidentiality of Agreement.  You agree
that you will not disclose to others the terms of this Release, except that you
may disclose such information to your spouse, attorney or tax adviser if such
individuals agree that they will not disclose to others the terms of this
Release.

 

9.                                      Company Property.  You represent that
you have returned to the Company all property that belongs to the Company,
including (without limitation) copies of documents that belong to the Company
and files stored on your computer(s) that contain information belonging to the
Company.  You must also erase any such proprietary or confidential information
contained in any electronic documents or e-mail systems in your possession or
control.

 

10.                               Severability.  If any term of this Release is
held to be invalid, void or unenforceable, the remainder of this Release will
remain in full force and effect and will in no way be affected, and the parties
will use their best efforts to find an alternate way to achieve the same result.

 

11.                               Choice of Law.  This Release will be construed
and interpreted in accordance with the laws of the State of New York (other than
its choice-of-law provisions).

 

8

--------------------------------------------------------------------------------


 

12.                               Execution.  This Release may be executed in
counterparts, each of which will be considered an original, but all of which
together will constitute one agreement.  Execution of a facsimile copy will have
the same force and effect as execution of an original, and a facsimile signature
will be deemed an original and valid signature.

 

Please indicate your agreement with the above terms by signing below.

 

 

Very truly yours,

 

 

 

TREMOR VIDEO, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

I agree to the terms of this Release, and I am voluntarily signing this release
of all claims.  I acknowledge that I have read and understand this Release, and
I understand that I cannot pursue any of the claims and rights that I have
waived in this Release at any time in the future.

 

 

 

 

 

 

Dated:

 

 

10

--------------------------------------------------------------------------------